Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first action, non-final rejection on the merits. Claims 1, 6, and 7, as amended, are currently pending and have been considered below. Claims 2-5, as previously presented, are currently pending and have been considered below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US 2014/0172224; hereinafter Matthews).
Regarding Claim 1:
Matthews discloses an unmanned vehicle management device comprising: 
an upper limit speed storage unit that stores an upper limit of a traveling speed of an unmanned vehicle on a downhill, traveling unmanned, set based on an inclination angle of the downhill (Matthews, Para. [0025], Matthews discloses an inclination database which stores maximum speeds for given inclination angles); 
an input speed acquisition unit that acquires an input value input by an input device (Matthews, Para. [0028], Matthews discloses a user interface to input the speed data for the vehicle); and 
an output control unit that causes an output device to output upper limit speed data indicating a relationship between the inclination angle and the upper limit, and input speed data generated based on the input value (Matthews, Para. [0029], [0044-0046], Matthews discloses a system which alters the vehicle’s speed based on the inclination data and limits the input speed from the user to remain below the maximum speed for the inclination angle); 
a rule storage unit that stores a rule specified for the input value (Matthews, Para. [0025], Matthews discloses an inclination database which stores maximum speeds for given inclination angles); and
a rule determination unit that determines whether the input value violates the rule (Matthews, Para. [0028], Matthews discloses the auto-guidance processor determines if the input value provided by the operator exceeds the maximum speed);
wherein the output control unit causes the output device to output warning data when it is determined that the input value violates the rule by the rule determination unit (Matthews, Para. [0028], Matthews discloses visual and audible alarms when the input vehicle speed exceeds a determined maximum speed).
Regarding Claim 2:
Matthews discloses the unmanned vehicle management device according to claim 1.
Matthews further discloses the input value includes an input value of the traveling speed of the unmanned vehicle on the downhill, input for the inclination angle (Matthews, Para. [0029-0031], Matthews discloses the input speed value where the maximum speed allowed is a function of at least the inclination angle, see Para. [0043]), and 
the output control unit causes the output device to output the input speed data indicating a relationship between the inclination angle and the input value (Matthews, Para. [0029], [0044-0046], Matthews discloses a system which alters the vehicle’s speed based on the inclination data and limits the input speed from the user to remain below the maximum speed for the inclination angle).  
Regarding Claim 3:
Matthews discloses the unmanned vehicle management device according to claim 2.
Matthews further discloses an upper limit determination unit that determines whether the input value is equal to or less than the upper limit (Matthews, Para. [0028], [0054], Matthews discloses an auto-guidance processor which determines if the input speed or current speed of the vehicle is greater than the maximum speed); and 
a target speed determination unit that determines, based on the upper limit and the input value determined as equal to or less than the upper limit by the upper limit determination unit, a target value of the traveling speed of the unmanned vehicle on the downhill (Matthews, Para. [0038], [0044-0047], Matthews discloses an auto-guidance processor which determines the speed of the vehicle based on the maximum speed allowed based on at least the inclination angle, and the input speed from the user).  
Regarding Claim 4:
Matthews discloses the unmanned vehicle management device according to claim 3.
Matthews further discloses the target speed determination unit compares the upper limit with the input value to determine the smaller value of the upper limit and the input value as the target value at the inclination angle (Matthews, Para. [0028], [0044-0045], Matthews discloses the auto-guidance processer operates the vehicle at the input speed up to the maximum speed limit allowed (i.e. compares the values to determine which is smaller), which is based on the inclination angle).  
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. The applicant argues the cited art fails to disclose “wherein the output control unit causes the output device to output warning data when it is determined that the input value violates the rule by the rule determination unit”. In particular the applicant argues the cited art fails to disclose outputting the warning before the vehicle reaches the maximum speed as dictated by the rule determination unit, so that the user may re-input appropriate values, with the argument focusing on at which point in the vehicle operation the warning/alert is output to the user. However, the cited limitation does not disclose when the warning is output other than the time at which the determination that a rule is violated. Therefore, the examiner puts forth the citation as shown above, Matthews discloses the user interface presents the operator with visual and audible alarms when the vehicle exceeds a maximum speed (i.e. rule violation), and reduces the speed to below the maximum speed (i.e. rule), see at least Para. [0054]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
ZACHARY JOSEPH WALLACE
Examiner
Art Unit 3664



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664